         Case 1:15-cr-00854-SHS Document 487 Filed 03/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                              Plaintiff,
               V.
                                                       15-CR-854 (SHS)

 NORMAN EDWARDS,                                       MEMORANDUM ORDER
                              Defendant.


SIDNEY H. STEIN, U.S. District Judge.
    On July 11, 2018, Norman Edwards pled guilty to participating in two conspiracies that
took place from 2009 until approximately February 2017: a racketeering conspiracy in
violation of 18 U.S.C. § 1962(d) (Count One) and a conspiracy to distribute and possess with
intent to distribute 280 grams and more of crack cocaine in violation of 21 U.S.C. § 846 and
§ 841 (b)(l). (Tr., ECF No. 234.) On July 26, 2019, the Court sentenced Edwards to a prison
term of 68 months on each Count to run concurrently. (ECF No. 390.)
     Edwards now moves prose for compassionate release pursuant to 18 U.S.C. § 3582(c)
and requests appointment of counsel to assist him in that motion. (ECF No. 486.) He
contends that the COVID-19 pandemic plus his asthma and pre-diabetes constitute
extraordinary and compelling reasons supporting his release. (Id.) He avers that he has
exhausted his administrative remedies by filing a request for compassionate release with
the warden of his facility, FCI Schuylkill, which the warden denied on November 25, 2020.
(Id. Ex. 1.)
     The compassionate release statute permits a district court to reduce a sentence of
imprisonment "after considering the factors set forth in section 3553(a)" and if
"extraordinary and compelling reasons warrant such a reduction." 18 U.S.C. § 3582(c)(l)(A).
The Court has determined that Edwards' motion does not warrant either appointment of
counsel or compassionate release. See United States v. Batista, No. 01-CR-823, 2009 WL
5757478, at *1 (S.D.N.Y. Mar. 17, 2009); Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172 (2d
Cir. 1989).
    First, Edwards has not established extraordinary and compelling reasons for a sentence
reduction. "[W]hile the COVID-19 pandemic is undoubtedly serious and of great concern,
numerous courts have found that the risks posed by the pandemic alone do not constitute
extraordinary and compelling reasons for release, absent additional factors such as
advanced age or serious underlying health conditions that place a defendant at greater risk
of negative complications from the disease." United States v. Nwankwo, No. 12-CR-31, 2020
WL 2490044, at *1 (S.D.N.Y. May 14, 2020).
         Case 1:15-cr-00854-SHS Document 487 Filed 03/23/21 Page 2 of 2




    Edwards, who is 29, (see PSR, ECF No. 376), has not presented evidence of either
advanced age-or even middle age-or serious underlying health conditions that would
place him at a high risk of complications from COVID-19. Although the CDC has
highlighted that individuals with moderate to severe asthma may face a higher risk for
severe illness from COVID-19, see People Who Are at Increased Risk for Severe Illness, Ctrs. for
Disease Control & Prevention, http://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-at-increased-risk.html (last updated Mar. 15, 2020), Edwards presents
no evidence that his asthma is moderate to severe or that he is receiving inadequate
treatment for his asthma at FCI Schuylkill. Moreover, the CDC does not list pre-diabetes as
a COVID-19 risk factor. See People With Certain Medical Conditions, Ctrs. for Disease Control
& Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
with-medical-conditions.html (last updated Mar. 15, 2021).
     Further, the Court cannot find that application of the section 3553(a) factors favors
Edwards' early release. Over the course of his membership in the Beach Avenue Crew, a
significant and violent narcotics distribution ring in the Bronx, Edwards was responsible for
distributing crack cocaine. (PSR <_[ 25, ECF No. 376.) He possessed firearms while
distributing these narcotics and in rap videos he posted to YouTube bragging about the
Beach A venue Crew's activities, which featured lyrics about the money the members made
selling drugs. (PSR <_[ 25, ECF No. 376.) The Court considers the nature and circumstances of
his offenses to be serious indeed.
    Accordingly, IT IS HEREBY ORDERED that Edwards' motion for compassionate
release is denied on the grounds that no extraordinary and compelling reasons exist for his
release and the section 3553(a) factors do not weigh in his favor.


Dated: New York, New York
         March 23, 2021




                                                2
